Sandeord, C. J.,
(concurring):
The petitioner herein claimed to be the wife of John Hendrickson, and as such not to be required or compelled to testify before the grand jury against him. The grand jury had the right to ascertain this primal fact. When this had been clearly established, then, and not before, could the petitioner successfully insist on her exemption. The question, “Did Hendrickson marry Mary Lloyd the same day he married you?” was directed to this question of fact. If it was shown to the grand jury that he had married the same day another woman before he married the petitioner, she was not his legal wife, and therefore not exempt from testifying. When all the facts had been adduced before them, then, if there was still a claim to the exemption, it was a question for the court to decide whether, in view of all the facts, she was the legal wife of the accused. If the question asked had not been connected with the exemption which the petitioner claimed, a different case would have been presented. The grand jury may not override the statute allowing the exemption, but they are authorized to ascertain how much weight and substance there was to be given to her declaration that she was the legal wife. The surrounding circumstances, which go to show her legal marriage, were proper and material. The jury was not to be estopped from the further examination by the assertion that she was legally married. It was incumbent on the petitioner to show that she was, under the law of Congress, the first wife of the accused. And the question proposed was sufficient to bring out the priority of her marriage. Every question which tended to establish her right to an exemption was proper. The case is in some respects similar to the disqualification of a clergy*9man from disclosing any confession made to bim in Mb professional capacity. This exemption is based on tbe fact that be is a clergyman or priest. And that fact must first be established before be can be allowed or required to testify. His answer that be is a clergyman is not conclusive on the jury. They may interrogate bis claim, and by a searching examination, test it. Tbe power of a grand jury is co-extensive with, and limited by, tbe criminal jurisdiction of the court to which it is an appendage. It clearly appears that tbe District Court bad jurisdiction, and that the proceedings are regular, and valid upon their face. Tbe writ must be dismissed, and tbe prisoner remanded to the custody of the marshal, there to remain until she shall show herself willing to purge herself of the contempt for which she stands committed.